Exhibit No. 10.1

ADDITIONAL LOAN AND SECOND AMENDMENT TO

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This ADDITIONAL LOAN AND SECOND AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of August 27, 2007 (this “Amendment”), is made and entered
into by and among CKE Restaurants, Inc., a Delaware corporation (the
“Borrower”), BNP Paribas, as administrative agent (in such capacity, the
“Administrative Agent”), the lenders signatory hereto as Additional Term Lenders
(each an “Additional Term Lender”) and the Lenders signatory hereto, in
connection with that certain Seventh Amended and Restated Credit Agreement,
dated as of March 27, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement”), by and among the Borrower,
the Administrative Agent, the lenders party thereto and the other parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned to such terms in the Credit Agreement (as amended by
this Amendment).

RECITALS

Pursuant to Section 2.23 of the Credit Agreement, the Borrower may from time to
time request Additional Loans in an aggregate principal amount not to exceed
$100,000,000 (such amount, the “Maximum Additional Loan Amount”), subject to the
terms and conditions set forth therein.

Pursuant to the Additional Loan and First Amendment to Seventh Amended and
Restated Credit Agreement dated as of May 3, 2007, by and among Borrower,
Administrative Agent and the lenders party thereto, Borrower received proceeds
of Additional Term Loans in an aggregate principal amount of $50,000,000.

The Borrower has requested that Lenders amend the Credit Agreement to
(i) increase the Maximum Additional Loan Amount to $150,000,000, and
(ii) increase the maximum amount of Capital Stock the Borrower is permitted to
repurchase as provided herein, and Required Lenders have agreed, subject to the
terms and conditions set forth herein, to amend the Credit Agreement to permit
such increases.

The Borrower has requested that the Lenders waive the requirement that the
Borrower give Administrative Agent not less than 10 Business Days advance
written notice of its request for Additional Term Loans set forth in
Section 2.23(b) of the Credit Agreement (the “Specified Waiver”), and Required
Lenders and Administrative Agent have agreed, subject to the terms and
conditions set forth herein, to grant the Specified Waiver.

The Borrower has requested Additional Term Loans in an aggregate principal
amount of $100,000,000 and the Additional Term Lenders have agreed, subject to
the terms and conditions set forth herein, to make such Additional Term Loans to
the Borrower.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Waiver. Subject to satisfaction of the conditions precedent set forth
in Section 3, the Required Lenders and Administrative Agent grant the Specified
Waiver. Except as specifically set forth in this Amendment, the execution,
delivery and effectiveness of this Amendment shall not, (a) limit, impair,
constitute a waiver by, or otherwise affect any right, power or remedy of, the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document, (b) constitute a waiver of any provision in the Credit Agreement or in
any other Loan Document or of any Default or Event of Default that may have
occurred and be continuing, or (c) except as expressly provided herein, alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or in any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

Section 2. Amendments to Credit Agreement.

(a) The Borrower, Administrative Agent and Required Lenders hereby agree that:

(i) The definition of “Junior Recapitalization Amount” contained in Section 1.1
of the Credit Agreement is hereby amended by (A) deleting the reference to
“$220,000,000” contained therein and substituting “$270,000,000” therefor, and
(B) deleting the reference to “the previous fiscal year of the Borrower”
contained therein and substituting “the 2007 fiscal year of the Borrower and
each fiscal quarter ended thereafter, in each case” therefor.

(ii) Section 2.23 of the Credit Agreement is amended by deleting the reference
to “$100,000,000” contained therein and substituting “$150,000,000” therefor.

(iii) Section 7.7(d) of the Credit Agreement is amended by inserting “(without
duplication of amounts already applied to reduce the Junior Recapitalization
Amount)” immediately after the reference to “the cumulative amount” contained
therein.

(b) The Borrower and the Additional Term Lenders party hereto hereby agree that:

(i) the Commitment (the “August 2007 Commitment”) of the Additional Term Lender
and the aggregate amount of the Additional Term Loans which shall be borrowed
(the “August 2007 Term Loans”) pursuant to this Amendment and Section 2.23 of
the Credit Agreement (as amended by this Amendment) shall be in an aggregate
principal amount of $100,000,000; and

(ii) the August 2007 Term Loans shall be made by the Additional Term Lenders on
the first date on which the conditions set forth in Sections 2.23 and 4.2 of the
Credit Agreement and Section 2 hereof have been satisfied in full (the
“Additional Loan Effective Date”).

(c) The Borrower and the Additional Term Lender hereby agree that each
August 2007 Term Loan funded pursuant to this Amendment will have the same
ranking and all other terms as the Term Loans, except that the August 2007 Term
Loans shall accrue interest from and including the Additional Loan Effective
Date, and from and after the Additional Loan Effective Date, the Additional Term
Lender will be a Lender and a Term Loan Lender for any and all purposes under
the Credit Agreement.

(d) To give effect to the August 2007 Term Loans, the parties hereto agree that:

(i) Section 1.1 of the Credit Agreement is amended by adding the following new
definitions thereto in alphabetical order:

“Second New Tranche Term Loans” shall have the meaning provided in Section 2.1.

(ii) Section 1.1 of the Credit Agreement is amended by amending and restating
the definition of “Term Loan” in its entirety to read in full as follows:

“Term Loan” shall have the meaning provided in Section 2.1, provided that for
all purposes of the Loan Documents other than the first four sentences of
Section 2.1, “Term Loan” shall include the New Tranche Term Loans made pursuant
to Section 2.1 provided, further, that for all purposes of the Loan Documents
other than the first five sentences of Section 2.1, “Term Loan” shall include
the Second New Tranche Term Loans made pursuant to Section 2.1.

(iii) Section 2.1 of the Credit Agreement is amended by adding the following
after the fifth sentence of such section:

On August 27, 2007, Additional Term Loans in the principal amount of
$100,000,000 shall be made by Lenders agreeing to do so pursuant to Section 2.23
(collectively, the “Second New Tranche Term Loans").

(iv) The table set forth in Section 2.1 of the Credit Agreement is hereby
amended and restated as follows:

                          Date   Paydown Amount   Paydown Amount   Paydown
Amount in     in connection with   in connection with   connection with    
Original Term Loans   New Tranche Term   Second New Tranche             Loans  
Term Loans
July 1, 2007
  $ 300,000     $ 125,000     —
October 1, 2007
  $ 300,000     $ 125,000     $ 250,000  
January 1, 2008
  $ 300,000     $ 125,000     $ 250,000  
April 1, 2008
  $ 300,000     $ 125,000     $ 250,000  
July 1, 2008
  $ 300,000     $ 125,000     $ 250,000  
October 1, 2008
  $ 300,000     $ 125,000     $ 250,000  
January 1, 2009
  $ 300,000     $ 125,000     $ 250,000  
April 1, 2009
  $ 300,000     $ 125,000     $ 250,000  
July 1, 2009
  $ 300,000     $ 125,000     $ 250,000  
October 1, 2009
  $ 300,000     $ 125,000     $ 250,000  
January 1, 2010
  $ 300,000     $ 125,000     $ 250,000  
April 1, 2010
  $ 300,000     $ 125,000     $ 250,000  
July 1, 2010
  $ 300,000     $ 125,000     $ 250,000  
October 1, 2010
  $ 300,000     $ 125,000     $ 250,000  
January 1, 2011
  $ 300,000     $ 125,000     $ 250,000  
April 1, 2011
  $ 300,000     $ 125,000     $ 250,000  
July 1, 2011
  $ 300,000     $ 125,000     $ 250,000  
October 1, 2011
  $ 300,000     $ 125,000     $ 250,000  
January 1, 2012
  $ 300,000     $ 125,000     $ 250,000  
April 1, 2012
  $ 28,500,000     $ 11,875,000     $ 23,800,000  
July 1, 2012
  $ 28,500,000     $ 11,875,000     $ 23,800,000  
October 1, 2012
  $ 28,500,000     $ 11,875,000     $ 23,800,000  
January 1, 2013
  $ 28,800,000     $ 12,000,000     $ 24,100,000  

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment is
conditioned upon the following:

(a) Amendment. The Administrative Agent shall have received counterparts of this
Amendment that, when taken together, bear the signatures of the Borrower, the
Administrative Agent, Required Lenders and each Additional Term Lender.

(b) Confirmation of Guaranty and Security Interest. The Borrower and each
Subsidiary of the Borrower (other than any such Subsidiary which is an
Immaterial Subsidiary) shall have executed and delivered to the Administrative
Agent a Confirmation of Guaranty and Security Interest.

(c) Additional Commitment Agreement. The Administrative Agent shall have
received an Additional Commitment Agreement in form and substance reasonably
acceptable to it executed by each Additional Term Lender, the Administrative
Agent and the Borrower.

(d) Opinion of Counsel. The Administrative Agent shall have received, on behalf
of itself and the Lenders, a legal opinion of Stradling Yocca Carlson & Rauth,
counsel for the Borrower, addressed to the Administrative Agent, the Issuing
Bank and the Lenders and dated the Additional Loan Effective Date, addressing
such matters as the Administrative Agent may reasonably request.

(e) Secretary’s Certificate. The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary of the Borrower, dated as of
the Additional Loan Effective Date (i) certifying as true, correct and complete
as of the Additional Loan Effective Date, an attached copy of the certificate of
incorporation or other similar organizational document of the Borrower as
amended, restated, supplemented or otherwise modified on or prior to the
Additional Loan Effective Date (certified by the Secretary of State or other
comparable authority where customary in such jurisdiction as of a date not more
than ten Business Days prior to the Additional Loan Effective Date) and
certifying that there have been no changes to such certificate of incorporation
or other similar organizational document since the date of the certification
thereof by the Secretary of State or other comparable authority where customary
in such jurisdiction, (ii) certifying as true, correct and complete and as in
full force and effect as of the Additional Loan Effective Date, an attached copy
of the by-laws or other similar organizational document of the Borrower as
amended through the date of such certificate, (iii) certifying an attached copy
of the resolutions of the Borrower’s Board of Directors approving and
authorizing the execution, delivery and performance of this Amendment and all
other documents, instruments and agreements executed and/or delivered in
connection herewith or required or contemplated hereunder (the “Amendment
Documents”), and (iv) certifying the names and true signatures of the incumbent
officers of the Borrower authorized to sign this Amendment and the other
Amendment Documents, together with a certification of the name and true
signature of the Secretary or Assistant Secretary of the Borrower executing and
delivering this certificate.

(f) Officer’s Certificate. The Administrative Agent shall have received a
certificate dated as of the Additional Loan Effective Date signed by the chief
financial officer of the Borrower certifying that the conditions set forth in
Sections 4.2(a), (b) and (d) of the Credit Agreement have been satisfied in full
with respect to the August 2007 Term Loans.

(g) No Default or Event of Default. After giving effect to this Amendment and
the Additional Term Loans, no Default or Event of Default shall have occurred
and be continuing as a result of a breach of the covenants in Section 7.1 of the
Credit Agreement and the Administrative Agent shall have received a certificate
of the President or Vice President of the Borrower, dated as of the Additional
Loan Effective Date, certifying the foregoing.

(h) Additional Matters. All corporate and other proceedings taken or to be taken
in connection with this Amendment and all documents incidental thereto, whether
or not referred to herein, shall be reasonably satisfactory in form and
substance to the Administrative Agent.

Section 4. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as of the date hereof,
that both before and after giving effect to this Amendment:

(a) All of the representations and warranties of the Borrower and each other
Loan Party contained in the Loan Documents (other than representations and
warranties which expressly speak only as of a different date) are true and
correct;

(b) No Default or Event of Default has occurred or is continuing; and

(c) The August 2007 Term Loans will be used to prepay the Revolving Loans
pursuant to Sections 2.2 and 2.11 of the Credit Agreement, to repurchase Capital
Stock of the Borrower, and for other general corporate purposes.

Section 5. Affirmations.

(a) The Borrower hereby (i) expressly acknowledges the terms of this Amendment,
(ii) ratifies and affirms its obligations under the Loan Documents to which it
is a party, and (iii) agrees such Loan Documents remain in full force and
effect.

(b) The Borrower and the Administrative Agent hereby acknowledge and agree that
(i) each Additional Term Lender is approved and included as a “Term Loan Lender”
and as a “Lender”, each as defined in and under the Credit Agreement, and
(ii) the other terms, conditions, rights and remedies of the Lenders and the
Term Loan Lenders otherwise extend in all respects and are identical to those
applicable to the Additional Term Lenders under this Amendment.

(c) The Borrower and the Administrative Agent hereby acknowledge and agree that
the August 2007 Term Loans are “Term Loans”, “Loans” and “Obligations” as
defined in and under the Credit Agreement.

(d) The Borrower and the Administrative Agent hereby acknowledge and agree that
the Additional Term Lender is a Secured Party as defined in and under the
Borrower Security Agreement and the Subsidiary Security Agreement.

(e) The Borrower and the Administrative Agent hereby acknowledge and agree that
the grants of security interests and pledges of the Borrower pursuant to the
Security Documents secures all amounts advanced and committed under the
August 2007 Term Loans and this Amendment, which amounts are and shall be
secured by all of the Collateral as defined in the Credit Agreement.

(f) The Borrower hereby reaffirms, as of the Additional Loan Effective Date, the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated thereby.

(g) The Borrower hereby acknowledges and agrees that the acceptance by the
Administrative Agent of this document shall not be construed in any manner to
establish any course of dealing on the Administrative Agent’s or any Lender’s
part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.

(h) The Borrower hereby represents and warrants that, immediately after giving
effect to this Amendment, each Loan Document, in each case as modified by this
Amendment (where applicable), to which it is a party continues to be a legal,
valid and binding obligation of the undersigned, enforceable against such party
in accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).

Section 6. Reference to and Effect on the Credit Agreement and other Loan
Documents. The amendments set forth herein are effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document or of any other instrument or agreement
referred to therein, except as set forth herein, or (ii) prejudice any right or
remedy that the Administrative Agent or any Lender may now have or may have in
the future under or in connection with the Credit Agreement, as amended hereby,
or any other instrument or agreement referred to therein. Each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereof” and words of like
import and each reference in the other Loan Documents to the “Credit Agreement”
shall mean the Credit Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Credit Agreement and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Credit Agreement and each other instrument or agreement referred to therein,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.

Section 7. Further Assurances. The Borrower shall and shall cause each other
Loan Party, upon the reasonable request of the Administrative Agent and at the
Borrower’s sole cost and expense, to execute, deliver, acknowledge or obtain, or
to cause to be executed, delivered, registered, filed or recorded any document
or instrument supplemental or confirmatory to the implementation of the
August 2007 Term Loans, all as deemed necessary, reasonable or prudent by the
Administrative Agent to create, better perfect, protect or implement the
security interests of the Administrative Agent for the benefit of itself and the
benefit of the Secured Parties

Section 8. Expenses and Fees. Notwithstanding anything contained in the Credit
Agreement, as amended hereby, or any other Loan Document and in addition to any
fees and expenses required to be paid by the Borrower thereunder, the Borrower
agrees to pay all reasonable out-of-pocket costs, fees and expenses incurred by
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment (including the reasonable fees and expenses of
counsel to the Administrative Agent).

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

Section 10. Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

SECTION 11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW TO THE EXTENT SUCH PRINCIPLES WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF ILLINOIS).

Section 12. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE ADDITIONAL LENDER HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY MATTER ARISING HEREUNDER OR
THEREUNDER.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

CKE RESTAURANTS, INC.

By: /s/ Theodore Abajian
Name: Theodore Abajian
Title: Executive Vice President and Chief Financial Officer





BNP PARIBAS,
as Administrative Agent

By: /s/ Clark C. King III
Name: Clark C. King III
Title: Managing Director



By: /s/ Yung Woo
Name: Yung Woo
Title: Vice President

BNP PARIBAS,
as Additional Term Lender

By: /s/ Clark C. King III
Name: Clark C. King III
Title: Managing Director



By: /s/ Yung Woo
Name: Yung Woo
Title: Vice President

LENDER: [     ]

By:
Name:
Title:


The Lender’s execution of this Amendment signifies only the Lender’s consent to
this Amendment, and does not constitute a commitment to provide any Additional
Term Loans or Additional Revolving Commitments. Any such commitment would be
expressed in a separate commitment letter or other written agreement.

2